Supreme Court of Florida
                             ____________

                            No. SC21-606
                             ____________

  IN RE: AMENDMENTS TO FLORIDA FAMILY LAW RULE OF
                PROCEDURE 12.410.

                          December 2, 2021

PER CURIAM.

     The Florida Bar’s Family Law Rules Committee (Committee)

proposes amending Florida Family Law Rule of Procedure 12.410

(Subpoena). See Fla. R. Gen. Prac. & Jud. Admin. 2.140(b)(1). We

have jurisdiction. 1

     The Committee approved the proposed amendments by a vote

of 15-0-1, and the Florida Bar Board of Governors recommends

adopting the amendments by a vote of 46-1. The Committee filed

the proposed amendments with the Court and the Court published

the proposal for comment. However, no comments were received.




     1. See art. V, § 2(a), Fla. Const.
     We adopt the amendments to rule 12.410 as proposed by the

Committee. First, we delete the number and title of subdivision

(d)(1) (Service; Generally). Next, we replace the phrase “if not served

by an officer authorized to do so” in subdivision (d)(1) with the

phrase “except as applicable under rule 12.351(c) for the production

of documents and things by a nonparty without deposition, if not

served by an officer authorized by law to do so.” Further, we delete

subdivision (d)(2) (Service; Notice of Subpoena to Parties)—requiring

a party issuing a subpoena to serve notice to each party to a

proceeding on the same day the subpoena is served—in its entirety.

     Thus, with these amendments, the language of the rule now

matches the text of Florida Rule of Civil Procedure 1.410

(Subpoena), which does not require notice of a subpoena to be

served on each party to a proceeding on the same day of service.

     Accordingly, we amend Florida Family Law Rule of Procedure

12.410 as reflected in the appendix to this opinion. New language

is indicated by underscoring; deletions are indicated by struck-

through type. These amendments shall take effect on January 1,

2022, at 12:01 a.m.

     It is so ordered.


                                 -2-
CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Family Law Rules of Procedure

Ashley Elizabeth Taylor, Chair, Family Law Rules Committee,
Tampa, Florida, Cory Aaron Brandfon, Past Chair, Family Law
Rules Committee, Tampa, Florida, Joshua E. Doyle, Executive
Director, and Mikalla Andies Davis, Staff Liaison, The Florida Bar,
Tallahassee, Florida,

          for Petitioner




                                -3-
                               APPENDIX

RULE 12.410. SUBPOENA

     (a) – (c)   [No change]

     (d)   Service.

           (1) Generally. A subpoena may be served by any
person authorized by law to serve process or by any other person
who is not a party and who is not less than 18 years of age. Service
of a subpoena on a person named in it shall be made as provided by
law. Proof of such service shall be made by affidavit of the person
making service if not served by an officer authorized by law to do
soexcept as applicable under rule 12.351(c) for the production of
documents and things by a nonparty without deposition, if not
served by an officer authorized by law to do so.

      (2) Notice of Subpoena to Parties. A party issuing a
subpoena through an attorney of record or clerk of the court under
this rule must, on the same day as the subpoena is served, serve
each party to the proceeding with a notice of issuance of subpoena
and file this notice with the court. The notice of issuance of
subpoena must identify the person or entity subject to the
subpoena, the date the subpoena was issued, and the date and
time for appearance or production, and must recite that all
references to account numbers or personal identifying numbers are
in compliance with Florida Rule of Judicial Administration 2.425.
An unexecuted copy of the subpoena to be issued must be attached
to the Notice of Subpoena.

     (e) – (h)   [No change]

                         Committee Note

     [No change]




                                 -4-